—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered April 13, 1993, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was the "look out” for a robbery of a liquor store that resulted in the death of the owner of the liquor store and the serious injury of an employee. The defendant was convicted of robbery in the first degree and acquitted of felony murder and felony assault. He was tried before a separate jury at a joint trial with a codefendant (see, People v Cabeza, 221 AD2d 460 [decided herewith]).
The defendant argues that the verdict was repugnant. However, because an objection to the verdict was not raised before the jury was dismissed, this argument has not been preserved for appellate review (see, People v Alfaro, 66 NY2d 985). In any event, the verdict was not repugnant. Neither of the crimes of which the defendant was acquitted, as they were charged to the jury, was conclusive with regard to a necessary element of the crime of which the defendant was convicted (see, People v Loughlin, 76 NY2d 804; People v Tucker, 55 NY2d 1).
Further, the defendant failed to preserve for appellate review his argument that the court improperly allowed the People to present rebuttal testimony concerning his alibi in the absence of notice pursuant to CPL 250.20 (see, CPL 470.05 [2]; People v Beavers, 127 AD2d 138), and we decline to reach it in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., O’Brien, Ritter and Goldstein, JJ., concur.